TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00556-CV



                                In re Courtenay Brandt, Relator


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
      NO. 10-2554-F425, HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Relator Courtenay Brandt has filed a petition for writ of mandamus and motion for

emergency relief. Tex. R. App. P. 52.8, 52.10. We deny relator’s motion for emergency relief. The

Court orders the real party in interest to file a response to the petition for writ of mandamus on or

before September 4, 2013.

               It is ordered on August 21, 2013.



Before Justices Pemberton, Goodwin and Field